Citation Nr: 0016993	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-35 275	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to an increased rating for limitation of 
motion of the cervical spine, status post fusion at C5-C6 and 
C6-C7, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
August 1992.

This matter has been returned to the Board of Veterans' 
Appeals (Board) for further appellate review of issues 
arising from a September 22, 1993, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By that decision, the 
RO denied an increased rating for a disability classified as 
residuals of surgery to the cervical spine with fusion at C5-
C6 and C6-C7, then rated as 40 percent disabling under 
Diagnostic Code 5293 of the VA rating schedule, and further 
denied the veteran's claim for a total rating based on 
individual unemployability (TRIU).  The veteran testified at 
a hearing at the RO on November 11, 1995, and at a hearing 
before the Board on July 8, 1998.  The Board remanded the 
appeal to the RO on November 1, 1998, for additional 
evidentiary development and readjudication.

At the time of the Board's remand, a 40 percent rating was in 
effect for a cervical spine disability under Code 5293 of the 
VA rating schedule, the code for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Code 5293 (1999).  The Board 
noted that in order to warrant the next higher rating of 
60 percent under that code, neurological symptomatology 
productive of pronounced disability was required and that 
although neurological manifestations were shown in the 
record, medical clarification was required as to their nature 
and severity and as to the scope of the service-connected 
disability.  Both orthopedic and neurological examinations 
were requested.  In addition, the Board suggested that 
consideration be given to the assignment of separate ratings 
for individual neurological or orthopedic manifestations of 
the disability to the extent that such ratings did not 
duplicate or overlap with each other.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (1999).  The 
Board also highlighted the need for analysis of the claim in 
light of the holding of the united States Court of Veterans 
Appeals (Court) (renamed in 1999 as the United States Court 
of Appeals for Veterans Claims) in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), on the basis of functional impairment as 
defined in 38 C.F.R. § 4.40 (1999) and 38 C.F.R. § 4.45 
(1999).  The Board requested a medical opinion regarding the 
extent to which the veteran's service-connected disabilities, 
which also include peptic ulcer disease and residuals of a 
right knee injury, each rated noncompensably disabling, 
affect the veteran's ability to engage in substantially 
gainful employment.  

The veteran subsequently underwent VA examinations in January 
1999 and June 1999.  The RO reviewed the issues on appeal on 
August 11, 1999, at which time it terminated the 40 percent 
rating under Code 5293 from March 16, 1993, and assigned 
separate ratings for disability originating in the cervical 
spine as follows:  20 percent for limitation of cervical 
spine motion under Diagnostic Code 5290, 20 percent for 
peripheral neuropathy of the left upper extremity, and 
20 percent for peripheral neuropathy of the left lower 
extremity, effective March 17, 1993.

The RO thereafter issued a supplemental statement of the case 
(SSOC) which addressed the issues of:  (1) evaluation of 
postoperative residuals of cervical spine surgery, rated 
40 percent disabling, (2) service connection for limitation 
of motion of the cervical spine with fusion at C5-C6 and C6-
C7, (3) service connection for peripheral neuropathy of the 
left upper extremity due to the cervical spine disability, 
(4) service connection for peripheral neuropathy of the left 
lower extremity due to cervical spine disability, and 
(5) entitlement to a TRIU.  This breakdown misstates the 
current status of the appeal following the August 11, 1999, 
rating decision inasmuch as issue (1) evidently refers to the 
40 percent rating which had been discontinued, effective in 
March 1993, the date of the veteran's claim for increase; 
that rating had been replaced by individual ratings for 
limitation of motion and neurological deficits of the left 
upper and lower extremities.  Nevertheless, the veteran's 
potential entitlement to an increased rating under Code 5293 
must still be considered notwithstanding the reformulation of 
the ratings as of March 17, 1993.  That matter will be 
discussed under the Remand heading below.  The listing of the 
neurological issues in the SSOC as questions of service 
connection rather than as questions of increased ratings is 
also curious since the status of the symptoms of neurological 
manifestations as cervical neuropathy was favorably resolved 
by the August 1999 rating decision and did not require 
further review on appeal; only the ratings themselves remain 
in dispute.  Despite the mischaracterization of the issues, 
the SSOC did include the proper rating criteria and an 
explanation of the ratings, and the increased rating issues 
are properly before the Board.  

In determining which of the neurological manifestations were 
recognizable as the result of cervical neuropathy, the August 
1999 rating decision found that the veteran's claimed 
erectile dysfunction was not shown to be related to the 
service-connected cervical spine disability.  The issue of 
entitlement to service connection for erectile dysfunction as 
a manifestation of the cervical spine disability has not been 
developed or certified for Board review, but the issue 
clearly is inextricably intertwined with the other issues 
raised and will be addressed herein.  Harris v. Derwinski, 
1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  See also 
Parker v. Brown, 7 Vet. App. 116 (1994).  


FINDINGS OF FACT

1.  Service connection has been in effect since August 1992 
for a cervical spine disability, postoperative status, rated 
40 percent disabling through March 16, 1993; effective 
March 17, 1993, separate ratings 20 percent for peripheral 
neuropathy of the left lower extremity, 20 percent for 
peripheral neuropathy of the left upper extremity, and 20 
percent for limitation of motion of the cervical spine 
combining to 50 percent have been in effect.

2.  A preponderance of the medical evidence establishes that 
the veteran has erectile dysfunction as a result of the 
service-connected cervical spine disability.

3.  Peripheral neuropathy of the left upper extremity is 
manifested by pain and numbness in the left arm, slight 
diminution of reflexes, and 4/5 strength in the deltoid, 
biceps and triceps muscles.

4.  Peripheral neuropathy of the left upper extremity does 
not result in more than mild incomplete paralysis of the 
upper radicular nerve group.

5.  Peripheral neuropathy of the left lower extremity is 
manifested by numbness of the left foot and calf, 4/5 
strength proximally and distally, and a clumsiness of the 
left foot resulting in a mild hemiparetic gait.

6.  Peripheral neuropathy of the left lower extremity does 
not result in more than moderate incomplete paralysis of the 
external popliteal (common peroneal) nerve.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is proximately due to or the result 
of the veteran's service-connected cervical spine disability.  
38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.310(a) (1999).

2.  The criteria for a rating higher than 20 percent for 
peripheral neuropathy of the left upper extremity are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998; 38 C.F.R. § 4.124a, Code 8610 (1999).

4.  The criteria for a rating higher than 20 percent for 
peripheral neuropathy of the left lower extremity are not 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998; 
38 C.F.R. § 4.124a, Code 8621 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection was granted in February 1992 for residuals 
of surgery of the cervical spine with fusion of C5-C6 and C6-
C7, and a 40 percent rating was assigned from August 26, 
1992, the day following separation from service.  The 
evidence of record at that time showed that during service, 
the veteran had undergone surgery for the cervical spine 
after an injury in 1986, at which time a left posterior 
laminectomy and diskectomy at C6-C7 was performed.  Following 
the surgery, the veteran improved somewhat until 1989 when he 
sustained another injury.  An anterior cervical diskectomy 
and foraminotomy was performed in August 1989.  A third 
surgical procedure, an anterior cervical diskectomy and 
fusion at C5-C6 was performed in October 1991.  At a VA 
examination performed in November 1992 in connection with the 
veteran's original claim for disability compensation, the 
neurological findings included paresthesias in both arms and 
complaints of decreased sensation in the hands.

The veteran filed a claim for an increased rating in March 
1993.  He underwent a VA orthopedic examination in April 1993 
in connection with that claim.  He complained that since his 
most recent surgery, he had experienced pain in his wrist 
radiating down his arm and paresthesia with night pain also.  
Motor strength was 5/5 in the upper extremities, though there 
was a slight decrease in the biceps on the left compared to 
the right, with decreased discomfort on the left.  There was 
decreased sensation to pinprick at the C5 to C7 dermatomes on 
the left.  A neurological examination was performed in May 
1993.  He complained of severe debilitating pain that came 
about after 3 to 4 hors of standing and holding his neck in a 
fixed position, radiating to the back of the head and 
accompanied by severe headache which required him to lie down 
and rest to relax the muscles.  On examination, the motor 
strength in the upper extremities was 4 plus/5 in the wrist 
and 5/5 elsewhere.  There was a blunting sensation of the 
left arm and hand along the T5, 6 and 7 dermatome patterns of 
the left hand.  The reflexes were two plus on the left.  Gait 
was narrow-based.  A myelogram in May 1993 showed on 
preliminary report that there was a disc bulge at C4-C5 with 
mild cord impingement.  There was fusion at C5, 6 and 7 with 
thickening of the ligament and mild impingement at about C6.  
The clinical assessment was cervical impingement at C4-C5 
secondary to disc, cervical impingement at C6 secondary to 
thickening of ligament, and cervicogenic headache secondary 
to nerve impingement.

Additional private medical evidence was received in January 
and February 1994.  In a December 1993 followup note, Dr. Kee 
said the veteran continued to have intermittent leg weakness 
and numbness that was worse on activity and that his left arm 
went numb on him and felt weak.  The veteran was also having 
difficulty with erections.  Dr. Kee indicated that he had 
discussed with the veteran the fact that surgery in all 
likelihood would do nothing to improve the chronic cervical 
pain problem and that the veteran wished to proceed with a 
decompressive cervical laminectomy.  A cervical laminectomy 
at C3-7 was performed by Dr. Kee in January 1994 at the Grand 
Strand General Hospital.

The veteran underwent a VA orthopedic examination in April 
1994.  He noted that he had had no change in his symptoms 
since the January 1994 surgery.  His main complaint was 
persistent left leg and upper extremity numbness and 
occasional weakness.  The symptoms were more prominent in the 
lower extremities.  He reported daily pain in the cervical 
spine area.  On examination, the veteran kept his head flexed 
to approximately 20 degrees in the sitting position.  Lateral 
rotation was 45 degrees to the right and 50 degrees to the 
left.  He was unable to forward flex beyond 22 degrees.  He 
lacked 10 degrees from the neutral position without obvious 
discomfort.  On motor examination, the upper extremities were 
5/5 throughout.  Handgrip was strong and equal subjectively.  
In the lower extremities, the quadriceps and hamstrings were 
5/5 as were all other muscles on the right.  The 
gastrocnemius muscles on the left were 5/5.  The AT and EHL 
were 4 plus/5 on the left, but with cogwheeling.  Sensation 
was intact to light touch.  The veteran had a slightly wide-
based gait wit shortened stride length and cadence.  The 
diagnoses were failed cervical spine syndrome and 
questionable spondylitic myelopathy of the cervical spine 
with cervical arthrosis and loss of motion.

In a followup note dated in February 1994, Dr. Kee stated 
that six weeks after the cervical laminectomy, the veteran 
felt that the symptoms in his legs and arms remained 
improved.  In May 1994, the veteran returned complaining that 
he had had a recent onset of paresthesias in the left arm, 
especially on bending his head forward.  In a July 1994 
statement, E. V. Archambeaubeau, M.D., stated that as a 
result of his multiple surgeries, the veteran had difficulty 
holding his head up and could remain vertical (either sitting 
or standing) for only 2 or 3 hours at a time before having to 
lie down.  His ability to move his neck was quite limited in 
all directions.

In May 1995, the veteran underwent a service department 
examination for purposes of the Temporary Disability Reserve 
List.  He reported having noticed improvement in his level of 
function since his most recent surgery.  Sensation had 
returned to the left lower extremity and there was weakness 
in the extremity only with prolonged physical activity.  
There was persistent weakness in the left upper extremity, 
but no pain.  Neck flexibility was significantly decreased 
and there was intermittent cervical pain.  He reported 
continued sexual dysfunction.  He was participating in low-
level physical activities, but had been instructed to avoid 
heavy lifting, prolonged sitting or standing, running or 
jumping.

At a hearing held at the RO in November 1995, the veteran 
testified that his neck was definitely worse than it had been 
before the most recent operation because he was not able to 
turn his head to the left as far as he could previously.  He 
described a droop in his left foot, as well as loss of 
sensation in the foot.  He claimed that the surgery had not 
helped with his erectile problems.  He stated that four hours 
was about his limit before he began to experience neck pain 
and headache and that he could maintain any level of comfort 
only by lying down every hour or so.

The veteran testified at a hearing before the Board in July 
1998 and again complained of limitation of motion of the 
neck, claiming that his head did not go back at all and had 
very limited motion from side to side and in a downward 
direction.  He described pain in the neck and shoulder, as 
well as weakness and numbness in the left arm and hand.  He 
stated that he burned himself at the stove at times without 
realizing it.  He complained that the left foot did not 
respond properly and that because of his pain, he was never 
comfortable unless he was flat on his back.  He was currently 
receiving treatment from a Dr. James Turk, who filled his 
prescriptions every six months.

The veteran underwent a VA examination in January 1999 
pursuant to the November 1998 Board remand.  The examiner 
reported that active range of motion of the cervical spine 
was decreased in all planes due to the fusion and to pain.  
There was mild pain on palpation of the cervical spine.  
There was no evidence of edema or erythema of the cervical 
spine or of spasm or fasciculation of the cervical paraspinal 
muscles.  Sensation was decreased in a patchy distribution of 
the left upper extremities from C4 down to C7-8.  Muscle 
strength was 5/5 in all joints.  Deep tendon reflexes were 
present and equal.  There was decreased sensation to pinprick 
and light touch over the left foot over L4-5 and L5 - S1 on 
the left foot.  Spurling compression test was negative.  
There were no other significant focal, neuromuscular defects.  
Gait was completely nonantalgic without the use of an 
assistive device and there was no limp.  In response to 
questions posed in the Board remand, the examiner stated that 
the level of the spinal cord lesion appeared to be from C4 
through T1 "and also jumping to L4 and L5 which is probably a 
central impingement on the spinal cord in the cervical 
spine."  He indicated that the decreased sensation in the 
left upper extremity was the result of lateral root pressure.  
He indicated that there was impairment of the peripheral 
nerves of both the upper and lower extremities which was not 
complete.  There was no motor paralysis, just sensory 
deficits involving these two extremities.  The examiner 
indicated that he could not determine whether the symptoms 
were the result of congenital narrowing of the spinal canal.  
The examiner was also unable to determine whether the 
pathology which led to the laminectomies of C3 through C5 was 
related to the same pathological process found at C6-C7.

Received in May 1999 were medical records forwarded by 
Dr. James Turk covering various dates from 1996 through 1998.  
The records pertained primarily to treatment for disorders 
other than the cervical spine disability.  Included was a 
December 1997 medical record from Dr. Kee noting a chief 
complaint of left arm pain, neck paresthesias, and left leg 
weakness.  Dr. Kee noted that the veteran had done relatively 
well since the January 1994 surgery until recently, when he 
noted increasing pain in the left triceps region.  He also 
had a shock-like sensation in the posterior neck and had 
recently begun to drag the left leg.  On examination, 
strength was 5 out of 5 in the upper and lower extremities.  
There was normal bulk and tone.  There were no 
fasciculations, involuntary movements or cogwheel rigidity.  
The veteran walked with circumduction of the left leg.  
Sensation was intact to pinprick, touch and position.  Deep 
tendon reflexes were hypoactive in the right biceps and 
brachioradialis.

The veteran underwent a VA examination of the peripheral 
nerves in June 1999.  He related that since his most recent 
surgery, he had noted decreased sensation in the left hand, 
foot and calf.  He reported constant neck pain which was 
relieved by a six-pack of beer and increased by activity.  He 
claimed that his foot was clumsy and that he required some 
assistance for walking, but did not use an assistive device.  
On examination, vertex compression of the neck produced 
tenderness.  There was tenderness in all ranges of motion of 
the neck, as well as markedly limited cervical flexion, 
extension and bilateral rotation.  Motor testing showed that 
strength was 4/5 in the left deltoid, biceps and triceps and 
in the left lower extremity proximally and distally.  Deep 
tendon reflexes were trace in both upper extremities, one at 
both knees, and absent at both ankles.  Plantar stimulation 
produced a flexor response.  Joint position sense, light 
touch, and pinprick revealed subjective diminution over the 
left foot and calf.  There was a mild hemiparetic gait on the 
left.  The clinical assessment was post-traumatic cervical 
degenerative disease.  In response to questions listed in the 
Board remand, the examiner commented that the veteran's 
impotency was directly related to his acquired cervical 
degenerative disease and that left lower extremity and left 
upper extremity numbness was secondary to cervical 
myelopathy, as was the left hemiparetic gait.

A VA genitourinary examination was also performed in June 
1999 to evaluate the veteran's claim of erectile dysfunction.  
He complained that since 1994, he had been able to have 
intercourse only once every 2 or 3 months.  He was able to 
penetrate, but the erections had not been firm and he was 
unable to maintain them.  The examiner stated that the 
veteran's erectile dysfunction was most likely secondary to 
the use of tobacco and peripheral residual neuropathy from 
previous cervical disc disease.  Further evaluation was 
recommended.

The record includes medical reports from a private facility 
dated from September 1999 to March 2000.  According to a 
report dated in September 1999, the veteran was seen with 
complaints of left arm and left leg pain.  On examination, it 
was noted that his muscle bulk and power were normal 
throughout.  It was also noted that there was patchy sensory 
loss over the C6/C7 dermatome.  The impressions reported were 
chronic left upper extremity paresthesia and lower back pain 
with left leg radiation.  In October 1999, the veteran was 
seen with complaints of chronic neck and lower back pain, and 
it was noted that he had chronic neck pain with left arm 
radiation and worsening lower back pain with bilateral leg 
radiation.  According to a magnetic resonance imaging 
examination report dated in March 2000, there were mild 
bulges at C3-C4 and C4-C5, along with mild changes of 
spondylosis noted at the same levels.  It was also noted that 
there was no evidence of nerve root impingement or compromise 
of the neural foramina.


II.  Service Connection for an Erectile Dysfunction

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  In addition, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).  

The veteran's erectile dysfunction has been well documented 
for a number of years in both VA and private medical records; 
the only question is whether it is due to neurological 
deficits associated with nerve root impingements in the 
cervical spine.  In determining whether there is a 
relationship between the erectile dysfunction and the 
cervical neuropathy, the Board and, by logical extension the 
RO, is precluded from exercising its own independent medical 
judgment and reliance upon competent medical evidence in the 
record is required.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Erectile problems were reported by Dr. Kee as early 
as 1993.  Though he did not say so expressly, Dr. Kee was 
clearly attributing the erectile problems to the cervical 
spine disability.  Pursuant to the November 1998 remand, the 
veteran underwent a VA neurologic examination in June 1999 
which resulted in a conclusion that the veteran's impotency 
was "directly related to" the cervical degenerative disease.  
The veteran underwent a contemporaneous VA examination of a 
genitourinary nature which contained speculative language 
that the erectile dysfunction was "most likely" secondary to 
tobacco use and peripheral neuropathy caused by the disc 
disease.

In denying the service connection claim upon receipt of this 
evidence, the RO cited only the examination report finding 
that the dysfunction was partially due to smoking of 
cigarettes, noting as an afterthought that it "may" also be 
affected by peripheral neuropathy from cervical spine 
surgery.  The rating decision contained the following 
passage.

The evidence does not show that the 
veteran has "loss of use of a creative 
organ."  He is shown to be able to engage 
in intercourse and achieve normal 
ejaculation.  While his symptoms might be 
aggravated somewhat by his service-
connected disability, he is not 
prohibited from performing that function.  
Loss of use of a creative organ is now 
shown and does not serve to affect the 
evaluation of his cervical spine 
condition.

The first and the last sentences of this passage contradict 
each other unless the latter sentence is interpreted to 
contain a misprint; if the word "now" is deemed to have 
intended to be the word "not," the sentence would be 
consistent with the obvious intent of the decision as a 
whole.  Nevertheless, the thrust of the rating decision is to 
emphasize only the evidence that seems to weaken the 
veteran's claim.  The decision observes that he can still 
have intercourse and ejaculate and that tobacco use had been 
identified as a partial cause and notes only that the 
erectile problems "may" be due to the cervical spine also.  
The decision ignores and deprives the veteran of the benefit 
of the strongest item of evidence in his favor, namely the 
neurological examiner's conclusion that the impotence was 
"directly" related to the cervical spine.  

The most relevant fact for the purpose of the present 
determination is that the evidence favoring a finding that 
the impotence is related to the cervical spine is compelling 
and only weakly contradicted.  Even if the comments 
implicating tobacco use as a likely cause of impotence are 
taken into account, the language of that examiner's opinion 
does not suggest that he intended to establish tobacco use as 
the principle cause and demote the cervical spine disability 
to a lower status as a minor cause.  Both are treated 
equally.  The law does not prohibit a finding of more than 
one proximate cause of a disability.  More importantly, the 
equivocation in the wording of this physician's opinion is 
more than offset by the opinion of the neurological examiner 
which establishes a cervical spine disorder as the sole cause 
of the impotency.  There is no medical evidence of record 
which devalues the cervical spine disability as a proximate 
cause of impotence.  That being the case, service connection 
for impotence secondary to cervical spine disability cannot 
be denied without violating the rules set forth in Colvin.  

Accordingly, a preponderance of the evidence supports the 
finding that the veteran's current erectile dysfunction is 
proximately due to and the result of his service-connected 
cervical spine disability.  38 U.S.C.A. § 5107(b) (West 
1991).

III.  Analysis, Peripheral Neuropathy of the Left Upper 
Extremity

The claim for an increased rating for peripheral neuropathy 
of the left upper extremity is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  To satisfy the statutory duty to 
assist in the development of the evidence to support a well-
grounded claim, the Board ordered current examinations to 
document the current status of his disabilities and accorded 
the veteran an opportunity to submit all available private 
medical records.  The veteran has testified at two hearings 
in connection with his claim.  With respect to the issues 
involving peripheral neuropathy of the left upper extremity 
and peripheral neuropathy of the left lower extremity, the 
duty to assist has been adequately satisfied.  The veteran 
has identified no additional relevant evidence that has not 
been obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1999), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (1999), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco, Id., applies.  See Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The 20 percent rating for peripheral neuropathy of the left 
upper extremity was assigned under Code 8610 of the rating 
schedule, the code for neuritis.  Under that code, a 
20 percent rating is provided for mild incomplete paralysis 
of the upper radicular nerve group (5th and 6th cervicals).  
The next higher rating of 30 percent may be assigned for 
moderate incomplete paralysis involving the minor extremity; 
40 percent may be assigned for moderate incomplete paralysis 
of the major extremity.  Since the veteran is right-handed, 
he is potentially entitled to no more than a 30 percent 
rating under this code for moderate incomplete paralysis.  
38 C.F.R. § 4.124a, Code 8610 (1999).  The note preceding the 
criteria for Code 8610 states that the term "incomplete 
paralysis," 

with this and other peripheral nerve 
injuries, indicates a degree of loss or 
impaired function substantially less than 
the type picture for complete paralysis 
given with each nerve, whether due to a 
varied level of the nerve lesion or to 
partial regeneration.  When the 
involvement is wholly sensory, the rating 
should be for the mild, or at most, the 
moderate degree.  

The same or lower ratings as those found in Code 8610 are 
provided for moderate incomplete paralysis involving other 
nerves affecting the upper extremity, including the middle 
radicular group, lower radicular group, all radicular groups, 
the median nerve, the ulnar nerve, the musculocutaneous 
nerve, the circumflex nerve, and the long thoracic nerve.  
38 C.F.R. § 4.124a, Codes 8511 through 8719 (1999).

The medical record shows that the veteran experiences 
radiculopathy into the left upper extremity consisting of 
pain and loss of some sensation.  Dr. Kee has recorded a 
shock-like sensation in the posterior neck, as well as 
increasing pain in the left triceps region.  He has 
hypoactive reflexes in the left upper extremity.  At the most 
recent VA examination, a slight loss of strength measured at 
4/5 was reported in the left deltoid, biceps and triceps 
muscles by comparison to the right.  Despite the slight loss 
of strength, there is no indication of incoordination or any 
other objective sign of motor deficit.  For the most part, 
the impairment of neurological function is sensory, 
warranting a classification as "mild."  The presence of 
slight loss of strength by comparison to the right arm is not 
sufficient by itself to raise the classification of the 
neurological impairment from slight to moderate, given the 
lack of other objective indications of impairment, even with 
consideration of 38 C.F.R. § 4.7 (1999) ("Where there is a 
question of which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.")

A preponderance of the evidence is against the claim for an 
increased rating for peripheral neuropathy of the left upper 
extremity and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).

IV.  Analysis, Peripheral Neuropathy of the Left Lower 
Extremity

The peripheral neuropathy of the left lower extremity is 
rated under Code 8621, the code for paralysis of the external 
(common peroneal) nerve.  Under that code, a 20 percent 
rating is provided for moderate incomplete paralysis.  To 
warrant the next higher rating of 30 percent, the evidence 
must show severe incomplete paralysis of this nerve.  
38 C.F.R. § 4.124a, Code 8621 (1999).  A 30 percent rating 
may also be assigned for complete paralysis of the 
musculocutaneous (superficial peroneal) nerve under 
Code 8522, for complete paralysis of the anterior tibial 
(deep peroneal) nerve under Code 8523, severe incomplete 
paralysis of the internal popliteal (tibial) nerve under 
Code 8524, complete paralysis of the posterior tibial nerve 
under Code 8525, or severe incomplete paralysis of the 
anterior crural (femoral) nerve under Code 8526.  A 
40 percent rating may be assigned for moderately severe 
incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Codes 8520 through 8726 (1999).  

The veteran has a long history of subjective diminution of 
sensation over the left lower extremity to light touch and 
pinprick, especially over the foot and calf.  In more recent 
years, he has been noted to have weakness of the left leg 
with a clumsy left foot.  At the most recent VA examination, 
the strength in the left leg was slightly diminished at 4/5.  
An altered gait has been reported both by VA examiners and 
Dr. Kee.  The presence of motor deficit resulting in a 
hemiparetic gait was deemed sufficient to support a rating 
based on moderate rather than mild incomplete paralysis.  
However, despite the clumsiness of foot motion and slight 
diminishment of strength n the extremity, the veteran appears 
to retain most of his function in the extremity.  The 
examiner characterized his hemiparetic gait as mild.  His 
standing ability is normal.  He was found to be able to toe, 
heel and tandem walk, although briefly.  He does not require 
the use of assistive devices for walking.  These findings do 
not describe a disability of such degree as to warrant 
categorization as severe, as distinguished from moderate, 
incomplete paralysis of the affected nerve.  Nor does the 
evidence show disability equivalent to moderately severe 
incomplete paralysis of the sciatic nerve for purposes of 
assignment of a 40 percent rating under Code 8520 on the 
basis of analogy.  The medical evidence does not describe a 
disability that more nearly approximates the criteria for a 
rating higher than 20 percent under any of the cited codes.  
38 C.F.R. § 4.7 (1999).

A preponderance of the evidence is therefore against the 
claim for a rating higher than 20 percent for peripheral 
neuropathy of the left lower extremity and the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Service connection for erectile dysfunction secondary to a 
service-connected cervical spine disability is granted.

An increased rating for peripheral neuropathy of the left 
upper extremity due to cervical spine disability is denied.

An increased rating for peripheral neuropathy of the left 
lower extremity due to cervical spine disability is denied.



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The subdivision of the service-connected cervical spine 
disability into separate ratings for limitation of motion and 
nerve damage is a rating option that was discussed at length 
in the November 1998 remand and was ultimately selected by 
the RO and resulted in an overall increase of the overall 
rating for the disability to 50 percent.  However, although 
the rating under Code 5293 was terminated from March 1993, 
that code is not out of the picture entirely since it 
provides for assignment of a of 60 percent rating if 
pronounced disability due to intervertebral disc syndrome is 
shown.  A 60 percent rating is higher than the combined 
50 percent rating under the new formulation.  Thus, the 
cervical spine disability may be rated through application of 
either of two approaches.  The veteran is entitled to 
consideration of whether a 60 percent rating is assignable 
under Diagnostic Code 5293 or, alternatively, of whether 
individual ratings for limitation of motion and neurological 
manifestations result in a higher evaluation when the 
individual ratings are combined.  

The Board is obligated to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Douglas v. Derwinski, 
2 Vet. App. 103 (1992) aff'd in part and vacated in part on 
reconsideration en banc, 2 Vet. App. 435 (1992).  The 
question of whether the veteran is entitled to a 60 percent 
rating under Diagnostic Code 5293 for pronounced 
intervertebral disc syndrome must be addressed by the RO, and 
if a 60 percent rating is denied, the issue must be addressed 
in a supplemental statement of the case.  

The present decision affirms the two ratings assigned under 
the nerve codes but is deferring review of the limitation of 
motion rating under Code 5290 because further development of 
the medical evidence is required.  When the requested 
development is complete, the RO will be free to assign a 
single rating under Code 5293 or individual ratings for 
limitation of motion and neurological deficits as the 
evidence warrants.  

The November 1998 remand contained detailed specifications 
for the neurological and orthopedic examinations requested.  
For the most part, the examiners were very conscientious in 
responding directly to the questions posed by the Board 
concerning certain matters, particularly the nature and 
extent of the neurological disability and its effect on 
employability.  Nevertheless, neither the January 1999 nor 
the June 1999 examination reports show the extent of 
limitation of motion of the cervical spine.  Both note 
limitation of motion, but neither states the actual degrees 
of limitation in any direction.  This information is crucial 
to a determination involving ratings based on limitation of 
motion .  A reexamination should therefore be performed.  The 
specifications for the examination below are the same as 
those in the November 1998 remand, with the sole addition of 
a reminder to the examiner to report the exact degrees of 
limitation of motion in all directions.  

Consideration of the veteran's claim for a total rating based 
on individual unemployability is likewise deferred for the 
time being, pending the reexamination of the veteran and 
further readjudication by the RO.  

Where the record does not adequately describe the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The veteran should be given an 
opportunity to identify any additional 
medical providers, both VA and private, 
including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment for his cervical spine 
disability since 1993.  Upon receipt of 
proper authorization, the RO should 
attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

3.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to ascertain the 
current status of orthopedic impairment 
associated with the cervical spine.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:  

(a) Describe all limitation of 
motion of the cervical spine in 
all directions and state all 
findings in terms of the actual 
number of degrees of 
restriction.  

(b) Does the service-connected 
cervical disc disease result 
in weakened movement, excess 
fatigability, and 
incoordination of the neck, 
and if so, to what extent?  

(c) To what extent does 
examination of the cervical 
spine show the following:  (1) 
complaints of pain which is 
visibly manifest on movement, 
(2) the presence or absence and 
degree of muscle atrophy 
attributable to the service-
connected disability, (3) the 
presence or absence of changes 
suggesting disuse due to the 
service-connected disability, 
and (4) the presence or absence 
of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain?  

(d) To what extent does pain 
limit the functional ability of 
the cervical spine during 
flareups or after repeated 
motion over a period of time.  
This determination should be 
expressed, if possible, in 
terms of additional loss of 
range of motion.  

(e)  To what extent does the 
cervical spine disability, 
considered alone, without 
regard to other disabilities 
or the veteran's age, result 
in impairment of 
employability.  

4.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it is adequate to 
achieve the purposes of this remand.  If 
all of the requested information has not 
been provided, the report should be 
returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(1999).  The physician(s) who performed 
the examination should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  All other necessary follow-up 
actions should be taken.  

5.  When the record is complete, the RO 
should review the issues on appeal.  The 
rating board should assign an initial 
rating for erectile dysfunction due to 
cervical sine disability and review the 
rating for limitation of motion of the 
cervical spine.  All conclusions as to 
any rating assigned under Code 5290 
should be articulated in light of the 
analysis set forth in DeLuca, Id., and 
all applicable VA regulations, including 
38 C.F.R. §§ 4.40 and 4.45 (1999).  If an 
increased rating is not assignable on the 
basis of limitation of motion under Code 
5290, the RO should consider whether 
pronounced disability due to 
intervertebral disk syndrome has been 
shown such as to warrant a 60 percent 
rating under Code 5293.  

6.  If any determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  An original statement of the case 
on the issue of entitlement to a 
compensable initial rating for the right 
shoulder disability should be prepared.  

Thereafter, the claim should be returned to the Board for 
further review, if in order, following issuance of a 
supplemental statement of the case to the veteran and his 
representative followed by a reasonable period of time for 
response.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
obtain additional information.  The Board does not intimate 
any factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 


4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 


